Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 1/6/2022, has been entered. 
	
Allowable Subject Matter
Claims 1, 5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially closest prior art reference Sukegawa et al. (US Pub. No. 2020/0044144 A1), fail to teach or suggest all of the limitations of independent claims 1 or 11.  Specifically, the prior art of record fails to teach or suggest the magnetoresistance effect element wherein the tunnel barrier layer is a stacked body which includes two first oxide layers and in which the second oxide layer is interposed between the two first oxide layers, as recited in claim 1; or the magnetoresistance effect element wherein a thickness of the first oxide layer is thinner than a thickness of the second oxide layer, as recited in claim 11. 
Dependent claims 5, 7-10 and 12-15 are allowable because of their dependence from one of allowable independent claims 1 or 11.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/21/2022